Citation Nr: 0738554	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Whether March 2005 correspondence constituted a timely 
notice of disagreement (NOD) to the May 11, 1971 rating 
decision which denied service connection for arthritis of the 
knees and back.

2.  Entitlement to service connection for arthritis of the 
back.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2005 decision letter of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  A letter mailed to the veteran dated on May 21, 1971, 
informing the veteran that the May 11, 1971 rating decision 
denied service connection for arthritis of the knees and 
notifying him of his appellate rights was not mailed to the 
correct address of record; the presumption of regularity did 
not attach regarding the VA letter.

2.  The March 2005 correspondence from the veteran 
constitutes a timely NOD to the May 1971 denial of service 
connection for arthritis of the knees and back.  


CONCLUSION OF LAW

The March 2005 correspondence constituted a timely NOD to the 
May 11, 1971 rating decision which denied service connection 
for arthritis of the knees and back.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.301, 20.302(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  The claim is being granted; 
thus no discussion of VCAA is necessary.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished.  The NOD must be filed within one 
year of the date of mailing of the result of the initial 
review or determination.  A substantive appeal must be filed 
within 60 days from the date the RO mails the SOC to the 
appellant or within the remainder of the one year period from 
the date of the notification of the determination, whichever 
period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b).

In March 1971, the veteran's initial claim of service 
connection for arthritis of the knees and back was received.  

In a May 11, 1971 rating decision, the RO denied service 
connection for arthritis of the knees and back.  In a May 21, 
1971 letter, the veteran was sent notification of the May 11, 
1971 rating decision and of his procedural and appellate 
rights.  The address listed on this letter contained the 
wrong zip code.  

In October 2003, a VA Form 21-526, Veteran's Application for 
Compensation or Pension was received from the veteran, in 
which he again sought service connection for knee 
disabilities, among other medical issues.  

In a July 2004 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for arthritis of the knees.  In 
August 2004, correspondence was received in which the veteran 
disagreed with that denial.  

Thereafter, in March 2005, additional correspondence was 
received from the veteran in which he disagreed with the May 
1971 rating decision.  The veteran asserted that the May 21, 
1971 notification letter was sent to the wrong address.  He 
related that a Postal Service employee told him that the 
letter had probably been destroyed.  

In a March 2005 decision letter, the RO determined that the 
March 2005 NOD to the May 1971 decision was not timely and 
that there was no indication that the May 1971 notification 
letter had been returned to VA.  The veteran perfected an 
appeal as to this matter.  He asserted that he never received 
the May 1971 rating decision and notification letter due to 
the VA error regarding the address.  In the interim, service 
connection has been granted for arthritis of the knees and an 
effective date of October 2003 was established for service 
connection.  A SOC has not been issued as to the issue of 
service connection for arthritis of the back.  

The Board notes that there is no dispute over whether the 
correct address was listed on the May 21, 1971 notification 
letter.  Both VA and the veteran maintain that there was an 
incorrect zip code.  The RO, however, maintains that since 
the notification letter was not returned as undeliverable, 
there is no indication that the veteran did not receive the 
letter.  The veteran asserts the contrary and maintains that 
he never received the notification of the adverse decision.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held the law requires only that the VA mail a 
notice; it then presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Court has 
also held the appellant's statement of nonreceipt, standing 
alone, is not the type of "clear evidence to the contrary" 
necessary to rebut the presumption of regularity of the 
delivery of this notice.  Id.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  YT v. Brown, 9 Vet. App. 195, 
199 (1996); Mindenhall (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (hereinafter Ashley I).

In Crain v. Principi, 17 Vet. App. 182, 189 (2003), the Court 
addressed the use of an incorrect zip code by VA in mailing 
correspondence to the appellant.  In that case, it was VA's 
burden to furnish an SOC.  In the case at hand, it was VA's 
burden to notify the veteran of the outcome of a rating 
decision.  However, since both cases involve the parameters 
of VA's burden in furnishing proper notice and/or information 
to a claimant, the Board finds that the guidance set forth in 
Crain applies.  

In order for this presumption to attach, VA must mail notice 
to the latest address of record.  See Ashley v. Derwinski, 2 
Vet. App. 307, 309 (1992) [hereinafter Ashley II] (as to 
mailing of BVA decision pursuant to section 7104(e)); Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992) (as to mailing of 
RO decision).  In Ashley II, the Court stated as follows: 
[W]here an appellant submits clear evidence to the effect 
that the BVA's "regular" mailing practices are not regular or 
that they were not followed, the Secretary is no longer 
entitled to the benefit of the presumption and the burden 
shifts to the Secretary to establish that the BVA decision 
was mailed to the veteran and the veteran's representative, 
if any, as required by 38 U.S.C. § 7104(e).  Ashley II, 2 
Vet. App. at 309; see Ashley I, 2 Vet. App. at 66 (quoting 
United States v. Roses, 706 F.2d 1563, 1567 (Fed. Cir. 1983) 
("'The presumption [of official regularity may also] operate[ 
] in reverse.  If [a mailing] appears irregular, it is 
irregular, and the burden shifts to the proponent to show the 
contrary'").

An assertion of nonreceipt of a VA decision alone does not 
establish the "clear evidence" needed to rebut the 
presumption of regularity of the mailing.  Ashley II, 2 Vet. 
App. at 309; cf. Chute v. Derwinski, 1 Vet. App. 352, 353 
(1991) (per curiam order) (holding that presumption of 
regularity was rebutted where Secretary could not show that 
VA had mailed notice of BVA decision and appellant's letters 
appeared to reflect that he was seeking information regarding 
status of BVA review, thus indicating that he had not 
received that notice).  

The Court, however, has held that VA's use of an incorrect 
address for a claimant constitutes the "clear evidence" 
needed to rebut the presumption of regularity that the BVA 
properly mailed notice of its decision to the claimant under 
section 7104(e), which requires the notice of a BVA decision 
to be sent to the claimant at the claimant's "last known 
address" of record.  Fluker v. Brown, 5 Vet. App. 296, 298 
(1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per 
curiam order) (holding that BVA's use of incorrect address in 
mailing BVA decision to appellant constituted clear evidence 
rebutting presumption of regularity inasmuch as it showed 
that mailing "appeared to be 'irregular'" (quoting Ashley II, 
2 Vet. App. at 309)).

The Court also has held that the presumption of regularity of 
mailing has been rebutted where a copy of a BVA decision that 
is mailed to a claimant at his or her last known address is 
returned as undeliverable by the United States Postal Service 
(USPS) and the claimant's claims file discloses other 
possible and plausible addresses that were available to the 
Secretary at the time of the BVA decision.  Cross v. Brown, 9 
Vet. App. 18, 19-20 (1996) (per curiam order).  

The Court noted in Crain, that in order to rebut the 
presumption under then-current caselaw where the mailing was 
made to the latest address of record, the appellant had to 
establish both that the mailing was returned as undeliverable 
and that there were other possible and plausible addresses 
available to the Secretary at the time of the BVA decision.  
Davis v. Principi, 17 Vet. App. 29, 37 (2003) (citing Woods 
v. Gober, 14 Vet. App. 214, 220-21 (2000), Cross, supra, and 
Thompson (Charles) v. Brown, 8 Vet. App. 169, 178-79 (1995)).  
Once the presumption has been rebutted, the burden shifts to 
the Secretary to show that regular mailing practices were 
followed in mailing the document in question in accordance 
with applicable law and regulation.

In Crain, the RO mailed the SOC to the incorrect address.  
Nothing in the claims file reflected that the SOC was not 
mailed or that it was returned as undeliverable.  As in the 
case at hand, the appellant contended that by using an 
incorrect zip code in mailing the SOC to her, the RO used an 
incorrect address for that mailing and that she never 
received the SOC.  The appellant argued that the RO's use of 
an incorrect address thus rebuts the presumption that VA 
properly discharged its official duties in mailing the SOC to 
her.  

In the Crain case, VA's Secretary maintained that the Court 
should affirm the BVA decision because the appellant's Form 9 
Appeal was untimely and she did not rebut the presumption of 
regularity.  The Secretary of VA relied on Jones (Raymond) v. 
West, 12 Vet. App. 98, 101-02 (1998) (hereinafter Jones), and 
Santoro, 274 F.3d at 1368-70, for the proposition that VA's 
use of an incomplete address or incorrect zip code, coupled 
with a claimant's assertion that he did not receive notice of 
a decision, does not constitute "clear evidence" necessary to 
rebut the presumption of regularity.  Id. at 5.  

However, in Crain, the Court held that the evidence showing 
that the RO used an incorrect zip code for the appellant, in 
conjunction with the appellant's assertion of nonreceipt of 
the SOC, constituted the clear evidence that is needed to 
rebut the presumption of regularity; the address for the 
appellant that was used by the RO to mail the  SOC appeared 
"irregular".  Ashley II, 2 Vet. App. at 309.  The Court cited 
to its opinions in Piano and Fluker, both supra, as 
dispositive.  In Piano, the Court held that the Board's use 
of an "incorrect address" in mailing to the appellant a copy 
of a BVA decision constituted the "clear evidence" that was 
needed to rebut the presumption of regularity that the Board 
properly mailed notice of its decision to him at his "last 
known address" as required by section 7104(e).  Piano, 5 Vet. 
App. at 27.  The Court concluded that this one-digit error in 
the street address showed that "the mailing . . . appeared to 
be 'irregular.'" Id. at 27 (citing Ashley II, supra).  
Similarly, the Court in Fluker, supra, held that a BVA 
mailing to an incorrect address for the appellant constituted 
the "clear evidence" necessary to rebut the presumption of 
regularity, that is, that the Board properly mailed notice of 
its decision as required by section 7104(e).  Fluker, 5 Vet. 
App. at 298.  In Fluker, the address was also listed 
incorrectly.  

In the Crain case, the RO's use of an incorrect zip code for 
the appellant rendered incorrect the address used to mail the 
SOC.  

The Court indicated that it had routinely applied its section 
7104(e) caselaw to RO mailings to VA claimants.  See, e.g., 
YT, supra (applying to mailing of SOC the section 7104(e) 
statutory mailing obligation for BVA decision); see also 
Jones and Mindenhall, both supra; Hyson v. Derwinski, 5 Vet. 
App. 262, 264-65 (1993); Saylock, supra.  In the Crain case, 
VA had the appellant's correct address.  The RO, however, 
sent the SOC to the appellant at the wrong zip code.  The 
Court concluded that the zip code used by VA in forwarding 
the SOC to the appellant did not match that in "latest 
address of record".  Because VA used an address other than 
the one "of record", VA failed to comply with § 19.30.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) 
(holding that VA must follow its own regulations).

That is the same scenario as in the present case.  The 
veteran's application for compensation benefits contained the 
correct address, to include the correct zip code, yet the RO 
used the wrong address in mailing the notice of the May 1971 
rating decision.  

Further, in Crain, the Court did not find persuasive the 
Secretary's reliance on proposition that VA's use of an 
incorrect zip code, coupled with a claimant's assertion that 
he did not receive notice of a decision, did not constitute 
the "clear evidence" necessary to rebut the presumption of 
regularity.  In particular, the Board notes that as in Crain, 
in this case, there is no evidence that, despite the zip code 
error, the VA correspondence was delivered to its intended 
destination.  Further, in distinguishing from the Jones case, 
the Court pointed out that unlike in Jones, where the veteran 
had responded to at least one other communication from VA 
that did not contain his room number (in that case, the room 
number was omitted from the address), there was no evidence 
suggesting that the appellant ever had received notices from 
VA that contained an incorrect zip code or imprecise street 
address as part of her address.  That is also the case here.  
There is no evidence that any other VA correspondence was 
sent to the veteran with the incorrect zip code and that he 
received it.

Relying on this Court's opinion in Davis, supra, VA's 
Secretary in Crain also argued that (1) unless an envelope 
that is mailed to a claimant by VA is returned to VA by the 
USPS, it must be presumed that the USPS delivered the 
envelope to the appellant and (2) the presumption of 
regularity of mailing is therefore not rebutted.  In Davis, 
this Court determined that the veteran had not rebutted the 
presumption of regularity of mailing where the VA mailing of 
a BVA decision was returned as undeliverable and there was no 
additional possible and plausible address for the claimant in 
the claims file at the time of the BVA decision.  Davis, 17 
Vet. App. at 38.  Following receipt by VA of the returned 
mailing, the Board directed the RO to remail the decision 
when the correct address was ascertained.  Subsequently, the 
claimant notified VA of his new address, and the RO 
successfully remailed the decision to the claimant at that 
new address.  The Court rejected the appellant's argument 
that where notice of a BVA decision is returned as 
undeliverable, the judicial-appeal period is tolled until VA 
successfully mails that notice to the veteran at a correct, 
current address.  Id. at 38-39.  Because the veteran had 
filed his NOA more than 120 days after the unsuccessful 
original mailing, the Court concluded that it lacked 
jurisdiction over the appeal.  In so concluding, the Court 
clarified that in a "returned as undeliverable" case, "once 
the Court determines that at the time of the BVA decision 
there was no additional address(es) in the claims file for VA 
to use to mail the BVA decision to the appellant, the Board 
is entitled to rely on the regularity of its mailing to the 
original address and the presumption of regularity has not 
been rebutted."  Id. at 38.

However, in Crain, the Court determined that the Davis 
opinion had no application because that case dealt with a 
different situation, the return by the USPS to VA of a 
mailing as undeliverable when VA had no alternative address 
on file.  The case involves VA's use of an incorrect address 
for the appellant in its mailing and does not concern VA's 
obligations following the return by the USPS of that mailing.  
The return of a VA mailing as undeliverable is not a 
prerequisite for a claimant attempting to rebut the 
presumption of regularity.  See Jones, 12 Vet. App. at 101.  
Where a mailing is not returned as undeliverable, the Court 
stated that it was still obliged to examine the correctness 
of the address used by VA in its mailing and determine 
whether the address used rebuts the presumption of regularity 
of mailing.  Moreover, the Court indicated that the burden 
was on VA and not the Postal Service.  

Thus, similar to Crain, the Board finds that the presumption 
of regularity is rebutted and the burden shifts to the 
Secretary to establish that the notification was mailed to 
the veteran.  VA had the proper address, to include the 
proper zip code on file.  VA had never successfully sent 
other correspondence to the incorrect address.  Therefore, as 
in Crain, VA cannot establish compliance with the statutory 
mailing obligation and the evidence does not establish that 
the veteran received the May 1971 rating decision and May 
1971 notification letter.  Therefore, the May 1971 rating 
decision did not become final and remained pending due to the 
lack of proper notification of such to the veteran.  

Accordingly, the Board finds that the March 2005 NOD was 
timely as to the denial of service connection for arthritis 
of the knees and back, was adequate in nature, and was 
properly sent to the RO.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.300, 20.301, 20.302(a).


ORDER

The March 2005 correspondence constituted a timely NOD to the 
May 11, 1971 rating decision which denied service connection 
for arthritis of the knees and back; that matter on appeal is 
granted.


REMAND

As noted, the March 2005 correspondence constituted a timely 
NOD to the May 11, 1971 rating decision which denied service 
connection for arthritis of the knees and back.

Accordingly, since the veteran has submitted a timely NOD to 
the issue of service connection for arthritis of the back, an 
SOC must be issued.  The failure to issue a statement of the 
case is a procedural defect requiring a remand.  Manlincon v. 
West 12 Vet. App. 238 (1999).  In addition, a VCAA letter 
should be sent.  

Further, service connection for arthritis of the knees had 
been granted during the pendency of the current appeal.  The 
effective date of service connection was determined by the RO 
to be March 2002.  However, due to the Board's decision, this 
matter should be reviewed in conjunction with the decision 
above and the veteran should be provided proper notification 
thereof.  The Board makes no determination as to the 
effective date as that matter is not before the Board at this 
time.

Accordingly, this matter is REMANDED for the following 
actions:

1.  With regard to the issue of entitlement 
to service connection for arthritis of the 
back, the AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The veteran should be sent an SOC as to 
the issue of entitlement to service 
connection for arthritis of the back in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the claim should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


